DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to amendments filed 12/3/2020. Claims 13-32 are currently pending. Claims 1-12 have been previously cancelled. Claims 13, 14, 18, 20, 23, 24, 28, 30, and 32 have been amended.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor controller of at least claim 1, the vias of at least claim 16, the electric conducting pins of at least claim 16, the conducting pad of at least claim 18, the Hall sensor of at least claim 21, the power control device of at least claim 21, and the logic controller of at least claim 21 must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kouda (US 10193422 B2).
	Regarding claim 13, Kouda discloses a power tool (1 – Fig. 1), the power tool comprising: a casing (6 – Fig. 1), a drive motor (8 – Fig. 3) mounted inside the casing, the drive motor adapted to drive one or more movable parts in the power tool, wherein the drive motor includes a drive shaft (11 – Fig. 3) defining an axial direction (from left to right along the axis of 11 – Fig. 3); a gear mechanism (12 – Fig. 3) mounted inside the casing and located in front of the drive motor in the axial direction (see Fig. 3), wherein the gear mechanism is configured to convert an output from the drive motor to a different rating (col. 4, lines 57-60); a user actuated switch (14 – Fig. 3) mounted on the casing; and a circuit board (65 – Fig. 3) mounted inside the casing, the circuit board being integrated (via the other components of the power tool) with a motor controller (the six switching devices, col. 5. Lines 5-9) for the drive motor and a microcontroller (20 – Fig. 3, col. 5, lines 5-9) for controlling operation of the power tool, wherein the circuit board in mechanically connected to the drive motor and the user actuated switch at the same time (via the other components of the power tool), and wherein the circuit board is located between the drive motor and the gear mechanism along the axial direction (see Fig. 3).

Kouda further discloses:
Claim 14, that the circuit board (65 – Fig. 3) is secured to the drive motor in a way such that the circuit board is perpendicular to the axial direction (see Fig. 3).

(15 – Fig. 3) configured on the casing and exposed to the outside (see Fig. 3), the trigger mechanically connected to the user activated switch (col. 13, lines 39-41).

Allowable Subject Matter
Claims 23-32 are allowed.
Claims 15-19, 21, and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/2/2021